Motion Granted; Affirmed and Memorandum Opinion filed May 11, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00040-CR

                RODNELL HERBERT TURNER, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1605839

                         MEMORANDUM OPINION

      Appellant appeals his conviction for compelling prostitution. Appellant’s
appointed counsel filed a brief in which he concludes the appeal is wholly
frivolous and without merit, accompanied by a motion to withdraw. The brief
meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no
arguable grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex.
Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. Appellant filed no response to counsel’s brief.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      The judgment of the trial court is affirmed.



                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2